Citation Nr: 0210717	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  95-23 004	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable rating for post-
inflammatory hyperpigmentation of the feet and ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for post- inflammatory 
hyperpigmentation of the feet and ankles.  A noncompensable 
initial rating was assigned, and the veteran filed a May 1995 
notice of disagreement regarding his assigned rating, 
initiating this appeal.

The veteran was afforded a personal hearing in April 1997 
before a member of the Board.  His appeal was thereafter 
presented to the Board in May 1997 and in July 1999, at which 
time it was remanded for additional development.


FINDING OF FACT

The veteran's service-connected post-inflammatory 
hyperpigmentation of the feet and ankles is productive of 
constant itching, swelling, and foot odor.


CONCLUSION OF LAW

Resolving any doubt in favor of the veteran, the criteria for 
an initial compensable rating of 10 percent, and no more, for 
post-inflammatory hyperpigmentation of the feet and ankles 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.3,  4.7, 4.118, Code 7806 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that the veteran was treated for 
a skin rash involving the feet and ankles.  

The veteran underwent VA examination in August 1994.  On 
examination, he complained of pruritis, marked discoloration, 
and increased sweating.  He denied worsening of his condition 
with clothing, boots, shoes, leather, soaps, or lotions.  
Objective findings including ill-defined patch/plaque of 
hyperpigmentation and xerosis of both anterior ankles.  The 
area was several centimeters to 2 inches in diameter.  Post-
inflammatory hyperpigmentation and xerosis were diagnosed.

An October 1994 report from Beth Buscher, M.D., notes the 
dermatology department treated the veteran 4 times that 
month.  She reported that the veteran was referred for 
treatment due to a chronic foot rash for over 18 years.  She 
noted that physical examination revealed the veteran to have 
hyperpigmentation and lichenification in a sock-like 
distribution bilaterally on the feet.  The veteran was 
scheduled for patch testing and through the series of 
standard patch tray, the veteran was found to be highly 
allergic to potassium dichromate.  She related that given the 
veteran's reaction to dichromate and the fact that dichromate 
was found in many chrome tanned leather shoes and boots, it 
was very likely that he had a reaction in 1976 to the leather 
boots that he wore while in boot camp on Paris Island.

The RO, in April 1995, granted service connection for post-
inflammatory hyperpigmentation of the feet and ankles and 
assigned a noncompensable rating.

During an April 1997 Board hearing, the veteran offered 
testimony to the effect that his service-connected skin 
disorder, involved the hands, feet and ankles.  He stated 
that these areas involved an exposed surface.  He related 
that he wore work shoes and that he did not wear sandals due 
to discoloration.  He stated that he had excessive sweating, 
itching, and swelling of the feet.  The veteran described 
increased symptoms during the summer months.  He also 
indicated that he had foot order and that he changed his 
socks twice daily due to excessive sweating.  He denied any 
breakdown of the skin when his itching was bad.  He described 
having small, discolored patches around his ankles and back 
of his foot.  

In April and July 1997, the veteran reported for treatment 
with complaints of profuse sweating and itching of his feet.  
He was noted to have hyperpigmented areas on his ankles and 
lower 1/3 of his leg.  Dermatitis and hyperhydrosis were 
diagnosed.  

VA skin examination in July 1997 revealed the veteran had 
hyperpigmentation of both feet, going up the legs about three 
inches above his ankles and extended down his foot and to the 
sides of his feet.  He had slight scaliness of the toe webs.  
It was reported that the veteran constantly had itching which 
was worse in the summer time.  The veteran related that his 
feet sweat a lot.  The examiner stated that his condition was 
disfiguring.  The examiner diagnosed history of severe foot 
dermatitis with residual itching, hyperpigmentation and 
allergy to chromates.  The examiner stated that the 
hyperpigmentation was consistent with post inflammatory 
hyperpigmentation with the initiating problem being the 
allergic contact dermatitis.  

Additional medical reports from 1997 to 1998, show the 
veteran continued to be treated for a skin disorder affecting 
the feet and ankles.  In November 1998, an examination of the 
feet revealed no scales, erythema, blisters or edema.  He was 
however, noted to have hyperpigmentation of the dorsum of 
both feet and ankles.  The assessment was pruritis and post-
inflammatory hyperpigmentation.  The examiner noted that 
there was no lesions or evidence of dermatitis present. 

Treatment reports from 1999 and 2000, show continued 
complaints of itching of the feet.  Examination of the feet 
in October 1999 and February 2000, revealed that the 
webspaces were clear.  There were no macerations, 
ulcerations, scales, edema, or erythema.  He was noted to 
have hyperpigmentation of the skin dorsally and on the 
anterior aspect of the ankle.  In March 2000, the veteran 
complained of itching of the feet.  He also complained of 
having an outbreak in the arm.  Examination revealed multiple 
papules just above the wrist.  Contact dermatitis was 
diagnosed.

On April 2000 VA skin examination, the veteran stated that 
his skin was breaking out in both hands and wrist areas.  He 
reported having an itching rash on these areas.  He related a 
history of having a constant itch and rash on his feet with 
discoloration.  He reported that he used a cream and took 
pills to control the itch.  Physical examination revealed 
hyperpigmentation over the skin of the dorsum of both feet, 
including the lower legs.  There were sharply demarcated 
borders at the socks length on both the lower legs  The skin 
was mild to moderately lichenified and scaly on the 
hyperpigmented areas.  The skin on the hands revealed only 
mild hyperpigmentation.

A December 2000 E-mail shows that the veteran underwent VA 
skin examination in May 2000.  It was reported that 
examination revealed no abnormal skin lesions of the hands, 
including the palmar and dorsal surfaces of the wrist areas. 

A December 2001 VA skin examination reveals that the veteran 
complained of itching of his ankles, feet and hands.  
Examination of the feet and ankles revealed epidermal 
hyperpigmentation of the dorsal and lateral ankles, 
bilaterally.  There was no scaling between the toes,  There 
was no lichenification or thickening of the skin as it would 
be seen in someone who was chronically scratching their skin.  
There was no evidence of secondary infection.  There were no 
scratch marks.  There was mild xerosis of the lower shins and 
dorsal ankles.  The skin was dry.  There was no scaring or 
dermal changes noted in the ankles and feet.  Examinations of 
the hands revealed that both the dorsum and palmar surfaces 
revealed no abnormalities.  The skin was smooth.  There was 
no noted hyperpigmentation of lichenification.  The examiner 
stated that over the past few years, no rash had been noted 
on his hands or feet.  The examiner noted the veteran 
complained of increased sweating of his soles and was 
prescribed medication.  History of contact allergy to 
dichromate and post-inflammatory hyperpigmentation on the 
dorsal shin and ankles bilaterally were diagnosed.  The 
examiner stated that there was no evidence of any active 
dermatitis of the hands or the feet.  There was no scarring 
in these areas.  

The examiner stated that at the present time, he did not see 
any stigmata of continued itching such as lichenification, 
and that he saw no evidence of a chronic ongoing dermatitis.  
There were no crusting, oozing or exudative changes.  He 
reported that he could not comment as to the severity of the 
veteran's itching other than the veteran reported that it was 
bothersome to him.  The examiner noted however, that the 
veteran did not have any scratch marks or skin changes 
associated with chronic rubbing or scratching.  He indicated 
that the post-inflammatory pigmentation would most likely 
persist without any significant change as it had been present 
for many years.  He concluded that since there was no 
evidence of an active dermatitis on the hands on examination, 
and therefore, he could not make an association between his 
foot condition and his hands.  (This statement was made in 
response to the Board's remand request that the examiner 
offer an opinion as to whether the hand symptoms could be 
considered part and parcel of the service-connected skin 
disorder.)


II.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claim for an initial compensable rating for the service-
connected skin disorder.  The appellant and his 
representative were provided with a copy of the appealed 
April 1995 rating decision, a June 1995 Statement of the 
Case, and June 1998 and March 2002 Supplement Statements of 
the Case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  

Additionally, in a September 1993 letter, the RO informed the 
veteran of the information and evidence he was responsible 
for submitting and also informed him of the evidence VA would 
obtain.  Moreover, a review of the file shows that VA has 
obtained relevant records adequately identified by the 
appellant.  Thus, under the circumstances in this case, the 
appellant has received the notice and assistance contemplated 
by law, and adjudication of the claim at this juncture poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).

38 C.F.R. § 4.7 (2001) provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating is to be assigned.

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2001).

The veteran's service-connected skin disorder, post-
inflammatory hyperpigmentation of the feet and ankles, is 
rated by analogy (38 C.F.R. § 4.20) under Code 7806, eczema.  
He has been assigned a noncompensable rating under this code.  
Eczema with slight, if any, exfoliation, exudation or 
itching, on a nonexposed surface or small area warrants a 0 
percent rating.  Eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent rating.  If the exudation or itching is 
constant and there are extensive lesions or marked 
disfigurement, a 30 percent disability rating is assigned. To 
warrant a 50 percent rating, ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation or exceptional repugnance must be shown.  
38 C.F.R. § 4.118, Code 7806.

A review of the record reveals that the veteran complains of 
itching, discoloration, increased sweating of the feet and 
foot odor.  Physical examination of the feet from 1994 to 
2001, for the most part, reveals he has no scales, erythema, 
blisters, edema, ulceration, macerations, crusting, oozing or 
exudative changes.  On the other hand, it is clear that 
during this extended period, the veteran's complaints have 
continued, and has sought medical treatment.  He has been 
prescribed both oral and topical medication for use.  His 
skin disorder presents a degree of disfigurement, preventing 
the wearing of sandals.  While it is arguable that the area 
of involvement, the feet and ankles, are neither exposed 
surfaces or extensive areas, the Board find, resolving any 
doubt in the veteran's favor, that the persistent symptoms 
attributable to the service-connected skin disorder more 
nearly approximate the criteria for a compensable rating of 
10 percent, than for a noncompensable rating.  Applying the 
provisions of 38 C.F.R. § 4.7, therefore, a rating of 10 
percent is in order.

The Board has considered whether a rating higher than 10 
percent is warranted and concludes that it is not.  When 
examined in April 2000, he was noted to have only mild to 
moderately lichenified skin.  There was no crusting, oozing, 
or exudative changes, nor is there any evidence of marked 
disfigurement or extensive lesions.  The areas of 
involvement, the feet and ankles, are generally not 
considered to be exposed surfaces.  Clearly a 30 percent 
rating is not in order.

Although the veteran asserts that his service-connected skin 
disorder affects his hands, the RO has not service-connected 
a skin disorder of the hands and no physician has associated 
any skin disorder of the hand to the service-connected skin 
disorder of the feet and ankles.  Consequently, any skin 
manifestations involving the hands cannot be considered in 
adjudicating whether the veteran's service-connected post-
inflammatory hyperpigmentation of the feet and ankle warrants 
a higher rating.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, the Board has 
considered the propriety of assigning a staged rating but 
finds, for reasons set forth above, that a rating of 10 
percent is warranted during the entire period under review.



	(CONTINUED ON NEXT PAGE)




ORDER

An initial compensable rating of 10 percent, but no more, for 
post-inflammatory hyperpigmentation of the feet and ankles is 
allowed, subject to the controlling criteria applicable to 
the payment of monetary benefits.  .



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

